MEMORANDUM**
The district court, relying on the Rook-er-Feldman doctrine, properly dismissed the claims of San Jose Investments (“Park Owners”) for lack of subject matter jurisdiction. Park Owners alleged that the mobile home rent control ordinance (“Ordinance”) was ripe for an as-applied challenge because the state court in the underlying state litigation applied the Ordinance to the Park when it found that the long-term leases were illegal. Relief in the district court, however, would effectively overturn the state court decision, which is impermissible. See Fontana Empire Center, LLC v. City of Fontana, 307 F.3d 987, 992 (9th Cir.2002). The district court’s jurisdiction is strictly original; only the Supreme Court has the authority to review the judgments of state courts. Rooker v. Fidelity Trust Co., 263 U.S. 413, 416, 44 S.Ct. 149, 68 L.Ed. 362 (1923); Dubinka v. Judges of the Superior Court, 23 F.3d 218, 221 (9th Cir.1994). As the district court advised, the proper forum for Park Owners to challenge application of the Ordinance by the state court is in the state appeals system, and then by certiorari to the United States Supreme Court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.